department of the treasury internal_revenue_service washington d c number release date date cc pa cbs b1 ksbrown gl-800421-00 uilc memorandum for associate area_counsel - laguna niguel cc sb ln attn miriam a howe from alan c levine chief branch collection bankruptcy summonses cc pa cbs subject irs claims to proceeds of foreclosure sales this advice is in response to your e-mail and attached advisory opinion concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent issue whether the internal_revenue_service service can use an escrow demand under california state law to request payment of surplus proceeds from a trustee after a foreclosure sale or whether the service must use a notice_of_levy conclusion the service may use an escrow demand under california state law to request payment of surplus proceeds from a trustee after a foreclosure sale facts prior to the enactment of the restructuring and reform act of rra the service had often collected surplus proceeds from foreclosure sales in california by submitting an escrow demand to the trustees many trustees responded by requesting a notice_of_levy since the levy gave them the protection of sec_6332 whereas an escrow demand did not the service would issue a notice_of_levy if the trustees so requested now however pursuant to sec_6330 the service cannot levy without giving the taxpayer his rights to a collection due gl-800421-00 process cdp hearing at the same time the new provisions of california state law have imposed strict time constraints on the trustees for determining the priority of claims to the surplus proceeds because of the time necessary to afford taxpayers their cdp rights before a levy can be made the service cannot send the trustees a notice_of_levy that would permit a trustee to make a timely determination consequently the trustees interplead the surplus proceeds sec_3401 of rra added sec_6330 which gives the taxpayer certain cdp rights where the service seeks to levy the taxpayer’s property cal civ code 2924j a provides that if a trustee's foreclosure sale of real_property results in surplus proceeds remaining in the hands of the trustee after the foreclosing entity is paid the trustee must send notice to all parties who had a record interest in the property that was sold the notice must be sent by first class mail within thirty days after the execution of the trustee's deed in general the notice must inform the record owners that there are surplus proceeds and that record owners who desire to be paid their share of the surplus proceeds must submit a written claim to the trustee within thirty days of the date on which the notice is sent in turn cal civ code 2424j b provides as follows the trustee shall exercise due diligence to determine the priority of the written claims received by the trustee to the trustee's sale surplus proceeds from those persons to whom notice was sent pursuant to subdivision a in the event there is no dispute as to the priority of the written claims submitted to the trustee proceeds shall be paid within days after the conclusion of the notice period if the trustee has failed to determine the priority of written claims within days following the 30-day notice period then within days thereafter the trustee shall deposit the funds with the clerk of the court or file an interpleader action nothing in this section shall preclude any person from pursuing other remedies or claims as to surplus proceeds pursuant to sec_6330 the service must give a pre-levy cdp_notice to the taxpayer of its intent to levy on property or rights to property other than state tax refunds and in jeopardy_levy situations at least days prior to the first such levy with respect to a tax and tax period temp sec_301_6330-1t a q a-a5 a taxpayer must submit a written request for a cdp hearing with respect to a cdp_notice issued under sec_6330 within the 30-day period commencing the day after the date of the cdp_notice temp sec_301_6330-1t c q a-c3 if the taxpayer does not request a cdp hearing with appeals within the 30-day period the taxpayer will forgo the right to a cdp hearing and the service will be free to pursue collection action continued gl-800421-00 law and analysis the question addressed in your advisory opinion to compliance services insolvency is what method of collection should the service use when trustees inform the service that they hold surplus proceeds from the foreclosure sale of real_property that was subject_to a recorded federal_tax_lien in essence you concluded that the service may not collect the surplus escrow proceeds through the use of an escrow demand but rather that a levy must be used to obtain surplus escrow proceeds so that it does not appear that the service is trying to circumvent the taxpayer’s cdp rights under sec_6330 compliance disagrees with your conclusion and instead believes that an escrow demand should be used in lieu of a levy accordingly compliance has requested that you reconsider your advisory opinion your conclusion is based on question and answer q a which is posted on the national_resource_center rra ‘98 support homepage q a reads as follows q often in foreclosure sale cases the sale of the property produces excess_proceeds and we receive requests from the trustee for a demand for payment we used to make our demand in the form of a levy we understand that levies are third party contacts and now wish to make our demands informally through a written request we call an escrow demand we have two questions must we use a levy to make the demand or may we simply write the trustee and ask for the money if we may do as the trustee asks and simply continued at the conclusion of the 30-day period following the date of the cdp_notice temp sec_301_6330-1t c q a-c7 if the taxpayer requests a cdp hearing under sec_6330 the cdp hearing will be held with appeals there is not a time limit on the cdp hearings or on when appeals must issue a notice_of_determination however appeals will attempt to conduct the cdp hearings as expeditiously as possible temp sec_301_6330-1t e q a-e8 the taxpayer may appeal determinations made by appeals within days after the date of the notice_of_determination to the tax_court or a district_court of the united_states as appropriate temp sec_301_6330-1t f sec_6330 suspends levy actions for the period during which the cdp hearing and any appeals therefrom are pending in your advisory opinion you quote q a which was dated date it has since been renumbered to q a and the text in the answer was revised on date the revision does not affect your conclusion nevertheless your advisory opinion should be updated accordingly gl-800421-00 submit a written request or claim for the money is that request a contact within the meaning of sec_7602 a rev as to the first question a levy must be used to obtain the money from the third party trustee using a levy gives the taxpayer rights to a due process hearing assuming it is the first levy and therefore not using a levy in situations where a levy has previously been used gives the appearance that the service is trying to circumvent the taxpayer’s rights under the new due process provisions using a levy also protects the rights of other third parties who may have a claim to the proceeds because it allows them to bring a wrongful_levy action since a levy must be used the second question is moot when question was posed it dealt with situations where prior to the enactment of sec_6330 a levy had been used to reach surplus escrow proceeds the amended answer after the effective date of the cdp provisions advised that a levy be used in these situations in order to avoid the appearance that the service was trying to circumvent the taxpayer’s cdp rights under sec_6330 however from a legal standpoint an escrow demand may be used if permitted under state law sec_6330 added notification and appeal rights to the filing of liens and decisions to levy it was not intended to foreclose the service from exercising the rights of any other creditor under state law procedures as opposed to procedure at the same time we held the position that an escrow demand be used in situations where the administrative practice prior to the enactment of sec_6330 was to use an escrow demand gl-800421-00 under federal_law nonetheless except as provided below we advise that a levystill be used in these situations for the reasons stated in answer in the instant case we recognize that using a levy to reach the surplus proceeds within the time constraints imposed by section 2924j is not feasible because of the time required to afford the taxpayer his cdp rights as noted above pursuant to sec_6330 the service cannot issue a notice_of_levy to the trustee during the 30-day period commencing the day after the date of the cdp_notice if the taxpayer requests a cdp hearing then levy action continues to be suspended for an indefinite time during which the cdp hearing and any appeals therefrom are pending at the same time pursuant to section 2924j if the trustee cannot determine the priority of claims to the surplus proceeds within days following a 30-day notice period then within days thereafter the trustee must file an interpleader action or deposit the funds with the clerk of the court the discord between the suspension on levy pursuant to sec_6330 and the time constraints of section 2924j has led to an increase in interpleader cases the senate committee report addressing the reasons for sec_3401 states the committee believes that taxpayers are entitled to protections in dealing with the irs that are similar to those they would have in dealing with any other creditor accordingly the committee believes that the irs should afford taxpayers adequate notice of collection activity and a meaningful hearing before the irs deprives them of their property the provision establishes formal procedures designed to insure due process where the irs seeks to collect taxes by levy including by seizure senate committee report s rep no to avoid any potential liability trustees have been filing interpleader actions in cases where the service has a tax_lien on foreclosed property and fails to respond in a timely fashion with a notice_of_levy or written claim however pursuant to section 2924j b the trustee is only required to file an interpleader action where it has failed to determine the priority of written claims thus the service gives up its claim to the surplus proceeds where it fails to submit a written claim to the trustee and where there is no dispute as to the priority of the written claims submitted to the trustee gl-800421-00 the use of escrow demands by the service will reduce the number of interpleader cases and protect the service’s claims to surplus proceeds for these reasons using an escrow demand to collect the surplus proceeds is permissible the service is not attempting to bypass the taxpayer’s cdp rights because the service has a legitimate business reason for using an escrow demand rather than a levy although an escrow demand does not provide third parties with the same rights as a levy wrongful_levy action third parties will have a remedy under state law in the event of a dispute over the funds cal civ code 2924j b - d if you have any further questions please contact branch collection bankruptcy summonses at cc area_counsel los angeles cc sb an escrow demand constitutes a third party contact under sec_7602 because it is a communication to a person other than the taxpayer seeking information with respect to the collection of the taxpayer’s liability the service will also have to avail itself of a state law remedy rather than the more desirable remedy under the internal_revenue_code action to enforce a levy if the trustee refuses to comply with the escrow demand
